Filed 3/13/19
         IN THE SUPREME COURT OF CALIFORNIA

THE PEOPLE,                          )
                                     )
           Plaintiff and Respondent, )
                                     )                            S075727
           v.                        )
                                     )
CEDRIC JEROME JOHNSON,               )
                                     )                     Los Angeles County
           Defendant and Appellant.  )                   Super. Ct. No. TA037977
____________________________________)

                     ORDER MODIFYING OPINION AND
                    DENYING PETITION FOR REHEARING
THE COURT:
        The opinion in this matter filed December 27, 2018, and appearing at 6 Cal.5th
541, is modified as follows:
        1. On pages 572–573 of the opinion, in the paragraph that begins, “The legal
principles governing a Marsden motion,” the third sentence that begins, “But the trial
court has” is deleted along with the remainder of the paragraph. This text is inserted
in its place:
In People v. Sanchez (2011) 53 Cal.4th 80, we held that if a defendant requests
substitute counsel “at any time during criminal proceedings,” the trial court must,
under Marsden, “give the defendant an opportunity to state any grounds for
dissatisfaction with the current appointed attorney.” (Id. at p. 90.) But when a
defendant asks for new counsel, a trial court’s duty to undertake the Marsden inquiry
“arises ‘only when the defendant asserts directly or by implication that his counsel’s
performance has been so inadequate as to deny him his constitutional right to
effective counsel.’ ” (People v. Leonard (2000) 78 Cal.App.4th 776, 787.)




                                             1
As modified, the new paragraph reads as follows:
       The legal principles governing a Marsden motion are well settled. “ ‘ “When a
defendant seeks to discharge his appointed counsel and substitute another attorney,
and asserts inadequate representation, the trial court must permit the defendant to
explain the basis of his contention and to relate specific instances of the attorney’s
inadequate performance.” ’ ” (People v. Vines (2011) 51 Cal.4th 830, 878, italics
added; cf. People v. Wharton (1991) 53 Cal.3d 522, 580 [“When the basis of a
defendant’s dissatisfaction with counsel is set forth in a letter of sufficient detail,
however, a full-blown hearing is not required”].) In People v. Sanchez (2011) 53
Cal.4th 80, we held that if a defendant requests substitute counsel “at any time during
criminal proceedings,” the trial court must, under Marsden, “give the defendant an
opportunity to state any grounds for dissatisfaction with the current appointed
attorney.” (Id. at p. 90.) But when a defendant asks for new counsel, a trial court’s
duty to undertake the Marsden inquiry “arises ‘only when the defendant asserts
directly or by implication that his counsel’s performance has been so inadequate as to
deny him his constitutional right to effective counsel.’ ” (People v. Leonard (2000)
78 Cal.App.4th 776, 787.)

       2. On page 573 of the opinion, in the paragraph that currently begins,
“Defendant did not assert inadequate performance,” the first sentence and the final
sentence of that paragraph are deleted. The following sentences are inserted in place
of the original final sentence:
Here, defendant failed to link his request to counsel’s performance at that point or any
earlier point in the proceedings. Particularly in light of defendant’s repeated
misconduct and disruptions, neither request directly or by implication sought to
convey a genuine complaint about counsel’s performance, rather than a generalized



                                               2
but persistent frustration with the court and the proceedings. (People v. Leonard,
supra, 78 Cal.App.4th at p. 787; see People v. Martinez (2009) 47 Cal.4th 399, 421
[“we agree with the decisions of the Courts of Appeal holding specifically that the
trial court is not required to conduct a Marsden hearing on its own motion”].)


As modified, the paragraph now reads as follows:
       At the hearing on July 7, which began with defendant spitting on his attorney
and included his repeated outbursts and copious profanity and insults directed at the
court, defendant said “Fuck you” and then said, “I ask that I be allowed another
attorney.” When the court responded, “I am not getting you another attorney,”
defendant replied, “I’ll get me one.” At another status conference the following week,
defendant interrupted the court to announce he “would like a continuance and another
counsel. Under the Sixth Amendment—.” The court said, “Denied,” without
specifying whether it was denying the motion on the ground that defendant had
interrupted the court or was denying it as insufficient. Here, defendant failed to link
his request to counsel’s performance at that point or any earlier point in the
proceedings. Particularly in light of defendant’s repeated misconduct and disruptions,
neither request directly or by implication sought to convey a genuine complaint about
counsel’s performance, rather than a generalized but persistent frustration with the
court and the proceedings. (People v. Leonard (2000) 78 Cal.App.4th 776, 787; see
People v. Martinez (2009) 47 Cal.4th 399, 421 [“we agree with the decisions of the
Courts of Appeal holding specifically that the trial court is not required to conduct a
Marsden hearing on its own motion”].)

       The modification does not affect the judgment. The petition for rehearing is
denied.




                                              3